DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1, 3-5 and 10-12 in the reply filed on February 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2010-275575 to Doi in view of DE-102013000057 to Lee.
Regarding Claims 1, 3-5 and 10-12
	Doi teaches a thin wire of platinum or platinum alloy for use in electronic devices, wherein the thin wire is covered with gold or gold alloy (Doi, abstract, paragraph [0013], [0022], [0023], [0025],[0026], [0027]). Doi teaches that the gold is electroplated and with a thickness of 200-1100 nanometers which would necessarily result in a coverage of 40% of more on an area basis (Id., table 1). Doi teaches that the alloy may include nickel (Id., paragraph [0009]). The ratio of gold to platinum taught by Doi, based upon a round cross section, and utilizing the densities of the materials would result in an amount of gold in an amount overlapping the claimed range of 200 ppm or more and 1000 ppm or less on a mass basis. 
	Doi does not appear to teach that the diameter of the wire is within the claimed range of between 10 and 100 micrometers. However, Lee teaches a similar gold plated wire having a diameter between 10 and 50 micrometers (Lee, abstract, paragraph [0007]). Lee teaches that this diameter is desired for applications of bonding wires for components of electronic devices (Id., paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite wire of Doi and to utilize the diameter taught by Lee as being preferred and demonstrably suitable for use in the bonding wire applications for components of electronic devices. 
	Alternatively, It should be noted that the diameter of the wire is a	 result effective variable.  As diameter decreases, the material possesses higher surface area and lower weight and bulk at the expense of strength and cost of production.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diameter of the wire since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the diameter of wire, such as within the claimed ranges, in order to maximize electrical efficiency and minimize bulk, weight and cost of production.
Regarding the degree of circularity on a radial cross-section in an arbitrary longitudinal position being 0.90 or more and the temperature coefficient of resistance difference between a coated and an uncoated wire being within 0.5%, although the prior art does not disclose the degree of circularity or temperature coefficient of resistance, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786